Citation Nr: 1039743	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for major 
depression, including as secondary to the service-connected 
diabetes mellitus.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
hypertension, including as secondary to the service-connected 
diabetes mellitus.

3.  Entitlement to service connection for major depression, 
including as secondary to the service-connected diabetes 
mellitus.

4.  Entitlement to service connection for hypertension, including 
as secondary to the service-connected diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing loss, 
including as secondary to the service-connected diabetes 
mellitus.

6.  Entitlement to service connection for an eye disorder, 
including as secondary to the service-connected diabetes 
mellitus.

7.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity.

9.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity.

11.  Entitlement to a compensable disability rating for diabetic 
nephropathy.

12.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
two rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  In a July 2006 rating decision, the RO continued the 20 
percent disability rating it had previously assigned for the 
service-connected diabetes mellitus.  In a March 2007 rating 
decision, the RO denied service connection for cataracts, 
bilateral hearing loss, depression, and hypertension; granted 
service connection for peripheral neuropathy in all four 
extremities at a 10 percent disability rating for each extremity; 
and continued the noncompensable disability rating it had 
previously assigned for service-connected diabetic nephropathy.  

In an October 2008 rating decision, the RO denied service 
connection for hypertension as due to exposure to herbicides.  
However, the Veteran did not appeal this additional claim by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it 
is not before the Board.
  
The issues of service connection for major depression, 
hypertension, and bilateral hearing loss, and a compensable 
disability rating for diabetic nephropathy are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for major depressive 
disorder and hypertension in a September 2005 rating decision.  
The Veteran was notified of the decision and of his appellate 
rights, but he did not initiate an appeal.

2.  The additional evidence received since the September 2005 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claims for service connection 
for major depressive disorder and hypertension.

3.  The Veteran has a current diagnosis of an eye disorder, 
including cataracts and suspected glaucoma.

4.  There is no evidence of an eye disorder during service or for 
many years thereafter.

5.  There is probative evidence suggesting that the Veteran's 
current eye disorder did not result from, is not approximately 
due to, and is not aggravated by, his service-connected diabetes 
mellitus.

6.  The Veteran's peripheral neuropathy of the bilateral upper 
extremities is manifested by mild incomplete paralysis of the 
median nerve.

7.  The Veteran's peripheral neuropathy of the bilateral lower 
extremities is manifested by mild incomplete paralysis of the 
sciatic nerve.

8.  The objective evidence of record pertaining to the Veteran's 
diabetes mellitus does not reflect required regulation of 
activities.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the 
September 2005 decision to reopen the previously denied claim for 
service connection for major depression, including as secondary 
to the service-connected diabetes mellitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  New and material evidence has been received since the 
September 2005 decision to reopen the previously denied claim for 
service connection for hypertension, including as secondary to 
the service-connected diabetes mellitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  An eye disorder was not incurred in or aggravated by service, 
and is not proximately due to, the result of, or chronically 
aggravated by, any service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

5.  The criteria for an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right upper extremity 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Code 8615 (2010).

6.  The criteria for an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8615 (2010).

7.  The criteria for an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Code 8620 (2010).

8.  The criteria for an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8620 (2010).

9.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in March 2006, September 2006, and December 2006.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

However, with regard to new and material evidence, no VCAA notice 
letter has been sent that is compliant with the decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Supreme Court) 
has recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due account 
of rule of prejudicial error.  In essence, the Supreme Court held 
that, except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim, the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Nevertheless, the Board observes that the RO readjudicated the 
issues concerning new and material evidence by way of a statement 
of the case (SOC) in December 2007 that included the pertinent 
laws and regulations concerning new and material evidence.  In 
short, the content error here does not affect the essential 
fairness of adjudication of this case, and is not prejudicial.  
In any event, in light of the Board's favorable action with 
regard to the Veteran's application to reopen his previously 
denied claims for service connection, any notice deficiencies 
would not be harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Furthermore, the claims concerning peripheral neuropathy stem 
from initial rating assignments.  In this regard, the Court has 
held that an appellant's filing of an NOD regarding an initial 
disability rating or effective date, such as the case here, does 
not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 U.S.C.A. 
§ 5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 38 
U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000 enactment of the VCAA.  If 
this did not occur until after that date, as the case here, the 
Veteran is entitled to pre-decisional notice concerning all 
elements of his claim, including the downstream disability rating 
and effective date elements.  Moreover, if he did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court emphasized 
its holding in Dingess that "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. §§ 5104 
and 7105 control as to further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements ...."  
Id. 

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
Specifically, the March 2006 and September 2006 VCAA letters from 
the RO advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The RO also 
correctly issued the March 2006 and September 2006 VCAA notice 
letters prior to the July 2006 and March 2007 adverse 
determinations on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, not 
only has the Veteran received all required notice in this case, 
such that there is no error in content, but there also is no 
timing error with regard to the VCAA notice.

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here with the Veteran's 
claim for increased ratings for his service-connected diabetic 
nephropathy and diabetes mellitus, March 2009 VCAA letter was 
compliant with the Court's decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, this letter advised the 
Veteran of the evidentiary and legal criteria necessary to 
substantiate higher ratings for his diabetes nephropathy and 
diabetes mellitus.  In any event, the Federal Circuit Court 
recently vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the 
Board is satisfied that the RO provided both generic and specific 
VCAA notice as to the increased rating claim when considering all 
of the VCAA letters provided.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran also has submitted private treatment 
records.  Additionally, the RO provided the Veteran with VA 
examinations in connection with his claims on appeal.  Further, 
the Veteran and his representative have submitted numerous 
statements in support of his claims.  

The Board notes that, in an October 2008 VA treatment record, the 
Veteran reported having previously received disability benefits 
from the Social Security Administration (SSA) for diabetes 
mellitus, among other disabilities.  However, as the Veteran 
seemed to indicate that he no longer receives SSA disability 
benefits and the claims file contains recent and updated 
treatment records and VA examination reports that are pertinent 
to the issue of an increased rating for diabetes mellitus, the 
Board finds that it is unnecessary to remand this issue just to 
obtain previous medical records with regard to the current 
condition of the Veteran's diabetes mellitus.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

There is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis - New and Material Evidence

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this claim 
before proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  

The Veteran filed his claim to reopen previously denied claims 
for service connection for depression and hypertension in August 
2006.  Because the Veteran's claim to reopen service connection 
was filed after 2001, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

A.  Depression

The RO originally denied service connection for a major 
depressive disorder in a September 2005 rating decision because 
there was no evidence that the disorder was related to the 
Veteran's military service.  The RO notified the Veteran of that 
decision, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

Upon reviewing the evidence received since the September 2005 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, an October 2006 VA 
psychiatric examination provided a medical nexus opinion 
regarding the relationship between the Veteran's major depression 
and his military service and service-connected diabetes mellitus.  
See VA examination report dated in October 2006.  
  
Thus, presuming the credibility of this evidence, this VA 
examination report presents evidence of a nexus between the 
Veteran's major depression and his service-connected diabetes 
mellitus.  This evidence is new, not cumulative, and relates 
directly to an unestablished fact necessary to substantiate the 
Veteran's claim.  Thus, as new and material evidence has been 
received, the Veteran's claim for service connection for major 
depression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

B.  Hypertension

The RO originally denied service connection for hypertension in a 
September 2005 rating decision because there was no evidence that 
the disorder was related to the Veteran's military service and 
there was insufficient evidence to determine whether his recently 
diagnosed and service-connected diabetic nephropathy had worsened 
his hypertension.  The RO notified the Veteran of that decision, 
but he did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

Upon reviewing the evidence received since the September 2005 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, an October 2006 VA 
examination of the Veteran's hypertension provided a medical 
nexus opinion regarding the relationship between the Veteran's 
hypertension and his service-connected diabetes mellitus.  See VA 
examination report dated in October 2006.  
  
Thus, presuming the credibility of this evidence, this VA 
examination report presents evidence of a positive nexus between 
the Veteran's hypertension and his service-connected diabetes 
mellitus.  This evidence is new, not cumulative, and relates 
directly to an unestablished fact necessary to substantiate the 
Veteran's claim.  Thus, as new and material evidence has been 
received, the Veteran's claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service- 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

A disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service- 
connected.  38 C.F.R. § 3.310.  Establishing service connection 
on a secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Generally, when a Veteran contends that a 
service-connected disability has caused a new disorder, there 
must be competent medical evidence that the secondary disorder 
was caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was filed before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that he has an eye disorder 
that resulted from his service-connected diabetes mellitus.  See 
the Veteran's claim dated in August 2006.  

The Board initially notes that the RO also considered direct 
service connection for this alleged condition.  When determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in this 
appeal. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, the Veteran was diagnosed with glaucoma/refraction error 
during a recent VA examination.  See VA examination report dated 
in April 2009.  Past treatment records and VA examinations also 
revealed a diagnosis of senile cataracts bilaterally.  See VA 
examination report dated in November 2006.  Thus, the evidence of 
record confirms that the Veteran currently has a disability of 
the eyes.

With regard to secondary service connection, recent and previous 
VA examinations have failed to establish the necessary link 
between the Veteran's current eye disorder and his service-
connected diabetes mellitus.  Velez, 11 Vet. App. at 158; see 
also Wallin v. West, 11 Vet. App. 509, 512 (1998), and McQueen v. 
West, 13 Vet. App. 237 (1999).  More specifically, a November 
2006 VA examiner opined that the Veteran's cataracts were not 
caused by, or a result of, his diabetes mellitus.  See VA 
examination report dated in November 2006.  A recent VA 
examination in April 2009 showed that the Veteran's 
glaucoma/refraction error is not a complication of diabetes 
mellitus; no diabetic retinal changes were found.  The April 2009 
VA examiner further indicated that the Veteran's eye disorder has 
not been worsened or increased by his service-connected diabetes 
mellitus.  See VA examination report dated in April 2009.  

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his representative 
is competent to offer a medical opinion as to a secondary 
relationship between the Veteran's current eye disorder and his 
service-connection diabetes mellitus.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494. 
  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's eye disorder is not warranted.

As to direct service connection, a review of the Veteran's STRs 
reveals no evidence of, treatment for, or diagnosis of, an eye 
disorder or problems with his eyes in service.  38 C.F.R. § 
3.303.  The Veteran's June 1969 separation examination also found 
no abnormality with his vision and noted no problems with his 
eyes.  Thus, the Veteran's STRs, as a whole, provide clear 
negative evidence against the service connection claim on a 
direct basis.

Post-service, treatment records are negative for any complaint 
of, or treatment for, vision problems until March 2006, when VA 
treatment records noted that the Veteran had a problem with his 
near vision.  This notation came approximately 25 years after 
discharge from service.  The Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in deciding 
a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Therefore, based on the above evidence, 
service connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for an eye 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current eye disorder and his 
active military service, no medical evidence supports this 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA or 
submitted by the Veteran link his eye disorder to service; these 
medical reports simply do not in any way associate his eye 
problems with his military service.  Thus, as a whole, post-
service medical records provide negative evidence against the 
Veteran's eye disorder claim as they reveal an eye disorder that 
began decades after service with no connection to service.

The Board emphasizes that although the Veteran is competent to 
state that he has experienced symptoms associated with his eye 
disorder over time, he is not competent to render an opinion as 
to the medical etiology of his current eye disorder, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

For claims involving initial rating assignments, as the case here 
with the Veteran's claim for increased ratings for peripheral 
neuropathy in all four extremities, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of 
service connection (here, August 14, 2006) until the present.  
This could result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must consider 
whether there have been times since the effective date of the 
Veteran's award when his disabilities have been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as is the 
case here with the Veteran's claim for an increased rating for 
diabetes mellitus, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court has held that VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than at 
others.  If so, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim was 
filed (here, March 2005 for diabetes mellitus and August 2005 for 
diabetic nephropathy) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

A.  Peripheral Neuropathy of the Upper Extremities

In this case, the Veteran is service-connected for peripheral 
neuropathy of the upper extremities at a 10 percent disability 
rating for each extremity, effective August 14, 2006.  The 
peripheral neuropathy of both upper extremities is rated by 
analogy under Diagnostic 8615 (neuritis of the median nerve).  
38 C.F.R. §§ 4.20, 4.124a.

Under Diagnostic Code 8615, a 10 percent rating is warranted when 
the neuritis causes mild incomplete paralysis of the major and 
minor upper extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the major upper extremity and a 
20 percent rating is warranted for moderate incomplete paralysis 
of the minor upper extremity.  A 50 percent rating is warranted 
for severe incomplete paralysis of the major upper extremity and 
a 40 percent rating is warranted for severe incomplete paralysis 
of the minor upper extremity.  38 C.F.R. § 4.124a.

The words such as "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.

A review of the evidence discloses a September 2006 VA 
examination of the peripheral nerves during which the Veteran 
described numbness in his hands, more in the right.  Numbness was 
described as on and off, may stay for two hours and then go away 
spontaneously.  The September 2006 VA examiner indicated 
peripheral neuropathy in the upper extremities, without motor 
component.  The power in all extremities was normal, and there 
was no drift of upper extremities during the postural arm 
extension test.  There was normal tone, and no hemi-or mono-
paresis, fasciculations, involuntary movements, or atrophy.  The 
sensory examination showed decreased pin-prick and touch with a 
pattern of sensory loss as in glove and stocking type of 
distribution.  There were no hyperpigmented changes.  The 
position sense was preserved.  The deep tendinous reflexes were 
normoactive in the upper extremities.  

A review of VA treatment records reveals that the Veteran 
complained of feeling occasionally numb in his left arm and right 
leg in April 2007.  Examination found no gross motor or sensory 
deficit.  

Another VA examination of the peripheral nerves in April 2009 
shows that the Veteran complained of occasional numbness in his 
hands.  Examination of both upper extremities revealed muscle 
strength of 5 throughout both upper extremities.  There was no 
motor impairment.  Sensory examination found decreased vibration 
and decreased pain senses, but normal light touch and position 
sense.  Reflexes were 2+ in both upper extremities.  There was no 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or 
other abnormal movements.  Gait and balance were normal.  

Subsequent VA treatment records dated through January 2010 reveal 
no complaints of, or treatment for, peripheral neuropathy.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected peripheral neuropathy of both upper extremities 
is manifested by no more than a mild incomplete paralysis.  There 
is no evidence of motor impairment, muscle atrophy, abnormal 
movements, or abnormal muscle tone.  Furthermore, light touch and 
position sense were found to be normal.  Therefore, the Board 
finds that the Veteran's bilateral upper extremity diabetic 
neuropathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the median nerve that 
is mild in degree.  Accordingly, the Board finds that a rating in 
excess of 10 percent is not warranted for either extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8615. 

B.  Peripheral Neuropathy of the Lower Extremities

In this case, the Veteran is service-connected for peripheral 
neuropathy of the lower extremities at a 10 percent disability 
rating for each extremity, effective August 14, 2006.  The 
peripheral neuropathy of both lower extremities is rated by 
analogy under Diagnostic 8620 (neuritis of the sciatic nerve).  
38 C.F.R. §§ 4.20, 4.124a.

Under Diagnostic Code 8620, a 10 percent rating is warranted when 
the neuritis causes mild incomplete paralysis of the sciatic 
nerve.  A 20 percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is warranted 
for moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent rating is warranted for severe incomplete paralysis, 
with marked muscular atrophy.  38 C.F.R. § 4.124a.

The words such as "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

A review of the evidence discloses a September 2006 VA 
examination of the peripheral nerves during which the Veteran 
described pain and swelling in his feet, but no loss of pain 
perception in the lower extremities or in the plantar region.  
The Veteran described the pain in his feet as 8/10 and constant.  
The September 2006 VA examiner indicated peripheral neuropathy in 
the lower extremities, without motor component.  The power in all 
extremities was normal.  There was normal tone, and no hemi- or 
mono-paresis, fasciculations, involuntary movements, or atrophy.  
The sensory examination showed decreased touch and pin-prick in 
the lower extremities, along with decreased vibration at the 
ankle level bilaterally.  There were no hyperpigmented changes.  
The position sense was preserved.  

A review of VA treatment records reveals that the Veteran 
complained of feeling occasionally numb in his left arm and right 
leg in April 2007.  Examination found no gross motor or sensory 
deficit.  An April 2008 VA treatment record showed that the 
Veteran again complained of numbness, this time in his legs and 
thighs.  Examination at the time found adequate muscle tone, no 
deformities, and no gross motor or sensory deficit.

Another VA examination of the peripheral nerves in April 2009 
shows that the Veteran complained of pain in the lower 
extremities from his thighs down.  He also complained of cramps 
and numbness in his calves.  Examination of both lower 
extremities revealed muscle strength of 5 throughout both lower 
extremities.  There was no motor impairment.  Sensory examination 
found decreased vibration, decreased pain, and decreased light 
touch senses, but normal position sense.  Reflexes were 2+ in 
both knees and 1+ in both ankles.  Plantar flexion was normal 
bilaterally.  There was no muscle atrophy, abnormal muscle tone 
or bulk, tremors, tics, or other abnormal movements.  Gait and 
balance were normal.  

Subsequent VA treatment records dated through January 2010 reveal 
no complaints of, or treatment for, peripheral neuropathy.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected peripheral neuropathy of both lower extremities 
is manifested by no more than a mild incomplete paralysis of the 
sciatic nerve.  There is no evidence of motor impairment, muscle 
atrophy, abnormal movements, or abnormal muscle tone.  Therefore, 
the Board finds that the Veteran's bilateral lower extremity 
diabetic neuropathy symptoms are primarily sensory in nature and 
compatible with a mild incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that a 
rating in excess of 10 percent is not warranted for either lower 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

C.  Diabetes Mellitus

In this case, the Veteran is service-connected for diabetes 
mellitus at a 20 percent disability rating, effective March 10, 
2005.  The diabetic mellitus is rated under Diagnostic Code 7913.  
38 C.F.R. § 4.119.

Under Diagnostic Code 7913, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet. A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.   38 C.F.R. §§ 4.119.

The Court recently held that, in order to demonstrate a 
regulation of activities, "medical evidence" is required to show 
that both occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  
The phrase "regulation of activities" means "avoidance of 
strenuous occupational and recreational activities."  Camacho, 21 
Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 
(defining the term within the criteria for a 100 percent 
rating)).

A review of the evidence of record reveals a May 2005 VA 
examination of diabetes mellitus.  At the time of the VA 
examination, the Veteran was on a restricted diet, followed his 
diet, and had no restrictions on his activities due to diabetes.  
Treatment consisted of diet and glyburide for diabetes.  He 
visited his diabetic care provider every three months.  

VA treatment records dated in 2005 revealed complaints of, and 
hospitalization for, uncontrolled diabetes mellitus, polydipsia, 
and dizziness in November 2005.  Glucose test results revealed a 
high glucose level.  He indicated that he was using his 
medications as ordered and followed his diabetic diet.  However, 
another VA treatment record dated in November 2005 noted diabetes 
mellitus that was only intermittently uncontrolled. 

Another VA examination of diabetes mellitus in July 2006 revealed 
continued complaints of uncontrolled diabetes mellitus in the 
past year.  The Veteran began using insulin for treatment 
approximately three months prior to the VA examination.  He 
complained of constant polyuria and polydipsia.  He reported 
being hospitalized approximately three months prior for 
uncontrolled diabetes mellitus.  At the time of the VA 
examination, he followed a regular diet, with no restrictions on 
his activities.  He visited his diabetic care provider every 
three months.  

A VA treatment record dated in March 2006 noted fairly controlled 
diabetes mellitus, with elevation of glucose mostly during the 
afternoons.  A VA treatment record dated in September 2006 noted 
uncontrolled diabetes mellitus.  The Veteran admitted to poor 
diet compliance.  He was continued on insulin.  

An April 2007 VA treatment record showed a glucose level of 161 
milligram/deciliter (mg/dL), with the normal range being 72-128 
mg/dL.  The Veteran was encouraged to follow a strict diet 
because he was already on maximum medications therapy.

A subsequent November 2008 VA treatment record noted that the 
Veteran's diabetes mellitus had improved.

A recent VA examination of diabetes mellitus in April 2009 
disclosed that, at the time of the VA examination, the Veteran 
was using only one oral hypoglycemic medication and his glycemia 
had been well-controlled.  The Veteran reported following a 
restricted diet, but no restrictions on his ability to perform 
strenuous activities.  Glucose testing revealed a glucose level 
of 92 mg/dL, with the normal range being 72-128 mg/dL.  

Subsequent VA treatment records dated through January 2010 show 
no complaints of, or treatment for, diabetes mellitus.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected diabetes mellitus warrants no more than its 
current 20-percent disability rating.  In this regard, there is 
no medical evidence that the Veteran requires regulation of his 
occupational or recreational activities due to his diabetes 
mellitus.  The recent April 2009 VA examination indicated that 
the Veteran required only one hypoglycemic medication and a 
restricted diet.  Therefore, the Board finds that the evidence 
does not support a rating in excess of 20 percent for the 
Veteran's service-connected diabetes mellitus.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since the 
effective dates of his awards when the Veteran's peripheral 
neuropathy of the upper and lower extremities and diabetes 
mellitus have exceeded the current ratings assigned by the RO.  
Thus, there is no basis for further "staging" of his ratings.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's peripheral neuropathy of the upper 
and lower extremities and his diabetes mellitus markedly 
interfere with his ability to work.  In fact, the April 2009 VA 
examination indicated that the Veteran was unemployed due to a 
back disorder, and not due to any of his service-connected 
disabilities.  Furthermore, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalizations, to 
suggest that the Veteran is not adequately compensated for his 
disabilities by the regular Rating Schedule. VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the average 
impairment of earning capacity).  In fact, VA treatment records 
show a one-time hospitalization for diabetes mellitus.


ORDER

As new and material evidence has been received, the previously 
denied claim for service connection for major depression, 
including as secondary to the service-connected diabetes 
mellitus, is reopened.  To this extent, the appeal is granted.  

As new and material evidence has been received, the previously 
denied claim for service connection for hypertension, including 
as secondary to the service-connected diabetes mellitus, is 
reopened.  To this extent, the appeal is granted.  

Service connection for an eye disorder is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

A disability rating in excess of 20 percent for diabetes mellitus 
is denied.




REMAND

Before addressing the merits of the issues regarding service 
connection for depression, hypertension, and bilateral hearing 
loss, including as secondary to the service-connected diabetes 
mellitus; and a compensable disability rating for diabetic 
nephropathy, the Board finds that additional development of the 
evidence is required.

Initially, a remand is necessary to obtain medical records 
concerning the Veteran from the SSA.  During a VA treatment 
session in October 2008, the Veteran reported having previously 
received disability benefits from SSA in connection with his 
hypertension and other physical disabilities.  See VA treatment 
record dated in October 2008.  However, the RO has not obtained 
these records.  In this regard, while disability determinations 
by the SSA are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits, and VA has a duty to 
assist the veteran in gathering these records.  Voerth v. West, 
13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Thus, a remand is warranted to obtain these records.

Second, the Veteran should be scheduled for VA examinations to 
obtain medical opinions concerning the nature and etiology of any 
current major depression, including whether or not any such 
alleged disorders are proximately due to, or aggravated by, the 
service-connected diabetes mellitus, and his bilateral hearing 
loss, including whether it was incurred in service.  In this 
regard, secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

In this respect, in reference to the Veteran's major depression, 
the AOJ denied service connection for the disorder on a secondary 
basis because an October 2006 VA psychiatric examiner opined that 
the Veteran's diagnosis of depressive disorder not otherwise 
specified was not related to, due to, caused by, the result of, 
or secondary to his service-connected diabetes mellitus.  
However, the October 2006 VA examiner failed to provide an 
opinion as to whether the Veteran's service-connected diabetes 
mellitus has aggravated his depressive disorder.  Thus, a VA 
examination is necessary to determine the nature of the Veteran's 
depressive disorder, if any, and whether it has been aggravated 
by his service-connected diabetes mellitus.

In reference to the Veteran's bilateral hearing loss claim, 
another VA examination is necessary to address the question of 
whether any bilateral hearing loss may be related to the 
Veteran's military service, including his service as a combat 
Veteran.  In this regard, the Board notes that the Veteran 
received a Combat Infantry Badge (CIB) for his service as a 
combat Veteran.  During an October 2006 VA examination, the 
Veteran was found to have bilateral sensorineural hearing loss.  
The VA examiner noted that it was most likely noise-induced.  
During another VA examination in November 2006, the VA examiner 
noted the Veteran's report of exposure to acoustic trauma during 
service.  The Veteran was again found to have bilateral 
senorineural hearing loss.  However, neither VA examiner 
addressed the question of whether the Veteran's bilateral hearing 
loss was due to his military service and any exposure to acoustic 
trauma during service.  Thus, another VA examination is necessary 
for further testing and to make such a determination.

With regard to the Veteran's diabetic nephropathy, the Court has 
held that a claim that is inextricably intertwined with another 
claim that remains undecided and pending before VA must be 
adjudicated prior to a final order on the pending claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1990).  In this case, one of the 
diagnostic codes under which the Veteran's diabetic nephropathy 
is rated is Diagnostic Code 7541, renal involvement in diabetes 
mellitus, among others.  38 C.F.R. § 4.115a.  Under Diagnostic 
Code 7541, renal involvement in diabetes mellitus is to be rated 
as renal dysfunction under 38 C.F.R. § 4.115a.  In this regard, 
the rating of renal dysfunction involves hypertension and its 
level of severity.  As the Board has remanded the issue of 
hypertension, it finds that the issue of an increased rating for 
diabetic nephropathy is inextricably intertwined with the issue 
of service connection for hypertension.  If service connection is 
granted for hypertension in this case, then it may have an impact 
on the issue of an increased rating for diabetic nephropathy, 
depending on the disability rating the hypertension is assigned 
if service connected.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are available or 
do not exist, a response to that effect must 
be documented in the claims file, and the 
Veteran must be notified.

2.  Arrange for the Veteran to undergo VA 
psychiatric examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current depressive disorder.  
The claims file must be made available for 
review of his pertinent medical and other 
history, particularly the records of any 
relevant treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  Does the Veteran currently have a major 
depressive disorder or another psychiatric 
disorder?

(b)  If so, is the Veteran's current major 
depressive disorder or psychiatric disorder 
at least likely as not proximately due to, or 
the result of, his service-connected diabetes 
mellitus?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's major depressive disorder 
is not due to his service-connected diabetes 
mellitus, the VA examiner is requested to 
state whether the Veteran's depressive or 
psychiatric disorder is aggravated by 
[i.e., permanently increased in severity 
beyond the natural progression as a result 
of] his service-connected diabetes mellitus?  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record regarding 
the incurrence of the Veteran's claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

3.  Also schedule the Veteran for a VA 
examination by an appropriate specialist to 
determine the nature and etiology of his 
bilateral hearing loss.  The claims file must 
be made available for review of his pertinent 
medical and other history.  

The examination should include any necessary 
diagnostic testing or evaluation to determine 
the etiology of his bilateral hearing loss.  
The examination also should include an 
audiogram for both ears.  The results of any 
testing and of the audiograms should be 
specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a)  Whether the Veteran has current 
bilateral hearing loss, 

(b)  And if so, whether it is at least 
as likely as not (50 percent or more 
probable) the bilateral hearing loss is 
associated with service.  In making this 
critical determination, the examiner should 
note that the Veteran was a combat Veteran 
during his period of service, having received 
a Combat Infantry Badge (CIB), and address 
the significance of such service.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

4.  Readjudicate the claims of service 
connection for major depression and for 
hypertension, both including as secondary to 
the service-connected diabetes mellitus; 
service connection for bilateral hearing 
loss; and a compensable disability rating for 
diabetic nephropathy, in light of the VA 
examinations provided and any additional 
medical evidence received since the issuance 
of the supplemental statement of the case 
(SSOC) in March 2010.  If the claims are not 
granted to the Veteran's satisfaction, send 
him and his representative another SSOC.  It 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


